NO








NO. 12-09-00407-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
DEBRA JANE HUETT,                                    '     APPEAL
FROM THE 3RD
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
CHARLES HODGES, HODGES
SURVEYING,
WILLIAM PEMBERTON, JOHN L.
BILLINGSLEY
LOGGING, LLC, JOHN L.
BILLINGSLEY TRUCKING,
LLC, JOHN L. BILLINGSLEY
INVESTMENT, LLC,
JOHN L. BILLINGSLEY, JOE
BILLINGSLEY, LES
CHAMBERS, MARTHA MINGLE-HO,
TIM
NORLAND, RAY NEUER, JOE
GARNETT, '     HOUSTON
COUNTY, TEXAS
SHEEHY, SERPE AND WARE, PC,
MARK
CALHOON, JERRY CALHOON,
MARILYN ROAF,
JOHN OVARD, GEORGE COWART,
SANDY
HUGHES, CAROLYN RAINS,
ANGELA DION
AND PATTY GEORGE, APPELLEES


                                                      MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P.  42.3.  
            The
clerk’s record in this appeal was due to have been filed on or before December
4, 2009.  On December 2, 2009, Huett was notified that the district clerk had
requested an extension of time for filing the clerk’s record stating that the
reason for the delay was due to nonpayment of the required preparation fee. 
Huett was informed that the appeal would be presented to the court for
dismissal unless proof of full payment to the clerk was provided to this court
no later than December 14, 2009. 
            The
date for providing proof of payment for the clerk’s record has passed, and
Huett has not complied with the court’s request or otherwise responded to this
court’s December 2, 2009 notice.  Because Huett has failed, after notice, to
comply with this court’s notice, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered December 16,
2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)